DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I drawn to claims 1-11, 14-15, and 17-18 in the reply filed on 8/23/21 is acknowledged.
Claims 12-13 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/23/21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 14-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP 2004308647; English translation relied upon for reference herein) in view of Azer (EP 1952932).
Claim 1: Kobayashi provides a method for manufacturing a component of a rotary machine (Fig. 1), the component extending in an axial direction and a radial direction vertical thereto, and having at least one inner channel (7) extending from a first end (19) of a core (3) of a center (11 Fig. 5) of the component to a second end at a see Fig.2 the radially limiting surface at 21 of Fig. 3 is partially closed by the webs forming the channels 7 as shown in Fig. 2) , that the method comprising:
providing a blank (1b) comprising the center of the component, and the blank being limited by an outer surface (5, Fig. 3 outer surface that radially limits the blank) in the radial direction, the maximum dimension of the outer surface (5) in the radial direction being smaller than a dimension of the limiting surface in the radial direction (Fig. 3 shows that the outer surface of 1b at 5 is smaller from top to bottom than the radial limiting surface 21 from top to bottom of 1c); performing a first subtractive process step in which a part of the channel is manufactured by a machining process (17,Fig. 3), with the part extending from the first end (19) of the channel to the outer surface (5) of the blank; and afterwards finishing the channel by a build-up process on the blank (Fig. 5, the blanks are set together layer by layer and then heated to form the part; Paragraphs [0051-0057]); but fails to explicitly disclose the channel is finished by a build-up process on the blank by application of at least part of a shapeless or a neutrally shaped material.
However, Azer teaches using a build-up process on a blank by application of at least part of a shapeless or neutrally shaped material (7, Fig. 1; Abstract).
Therefore, it would have been obvious to substitute the build-up process as taught by Azer for the build-up process provided by Kobayashi because it is prima facie obvious to substitute one known prior art element for another to achieve predictable results (MPEP 2143(B)).  
Claim 2: Kobayashi provides the at least one inner channel (7) includes a plurality of inner channels (Fig. 6), each of the plurality of inner channels extending from a first end (19) in the center (11) of the component to a second end (21) at the radial limiting surface of the component, adjacent channels are respectively separated by a separating wall (3), and for each channel, one part of the channel is manufactured in the first subtractive process step (Fig. 4), with the part extending from the respective first end of the channel into the outer surface of the blank, and each separating wall and each channel is only finished by the build-up process (Fig. 5-6).
Claim 3: Kobayashi provides the blank (1b) has a central bore (9) before the first subtractive process step (Fig. 3), the bore being arranged radially inwardly such, that in the finished state of the component each first end of a channel arranged in the center is separated from the central bore by an annular body (Fig. 6).
Claim 4: Kobayashi provides the first subtractive process step is performed in such a manner, that after finishing the outer surface of the blank, the blank comprises a contiguous annular area covering the confluence of the channel into the outer surface (Fig. 6).
Claim 5: Kobayashi provides the build-up process is performed layer by layer (Fig. 5).
Claim 6: Azer teaches the build-up process comprises several additive process steps to successively build up the component (Fig. 1,4, Abstract).
Claims 7 and 8: The examiner takes OFFICIAL NOTICE that it is known in the art to perform at least one further subtractive process step between the additive process steps and in each case one further subtractive process step is performed between two additive process steps in order to obtain a more uniform layering.
Claim 9: Kobayashi provides the component is built up part by part (Fig. 5) after the first subtractive process step (Fig. 4). 
Claim 10: Azer teaches the build-up process is performed by a laser (4; Fig. 1; Paragraph [0030]),
Claim 11: Kobayashi provides the component is an impeller, a guide wheel or a diffusor of a rotary machine (Fig. 1).
Claim 14: Kobayashi provides during the build-up part all of each separating wall is completed first (Fig. 5).
Claim 15: Kobayashi provides the component is part of a pump, a turbine, a compressor, a compactor or an expander (Paragraph [0001]).
Claim 17: Azer teaches the shapeless or neutrally shaped material is a powder, a ban, or a wire (Fig. 1, paragraph [0016]).
Claim 18: Kobayashi as modified by Azer discloses the build-up process on the blank includes building the channel axially adjacent and radially outside of the outer surface of the blank (Figs. 3-6).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,864,607. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Claim 1: See claim 2 of US 10,864,607.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        9/7/21

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726